Appeal by the *854insurance carrier from an award of death benefits made under the Workmen’s Compensation Law to the widow of a deceased employee. The sole issues raised on appeal are whether the decedent was an employee, and whether there was coverage by the insurance carrier. There is some evidence to sustain the finding of the board that the decedent was an employee; and if he was the board was justified in finding further that the policy covered the employment. Decision and award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 939.]